Citation Nr: 1816676	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-04 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to an initial disability rating in excess of 70 percent for service-connected PTSD with sleep disorder.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from February 1982 to February 1986 and from October 1986 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating action issued by the Appeals Management Center (AMC) in Washington, D. C.  By that rating action, the AMC granted service connection for PTSD; an initial 50 percent disability rating was assigned, effective August 31, 2006.  The Veteran appealed this rating action and the determination therein to the Board.  This appeal ensured.  Jurisdiction of the appeal currently resides with the Milwaukee, Wisconsin RO.

By a January 2014 rating action, the Milwaukee, Wisconsin RO assigned an initial 70 percent rating to the service-connected PTSD, effective August 31, 2006.  Because the increase in the evaluation of the service-connected PTSD with sleep disorder did not represent the maximum rating available, the initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a September 2016 letter to the Veteran, the RO informed him that it would withhold compensation benefits for the recoupment of separation pay.  That same month the Veteran expressed disagreement with the RO's decision.  In a January 2017 Statement of the Case (SOC), the RO confirmed its decision.  In February 2017, VA received the Veteran's Substantive Appeal as to this matter.  On that form, the Veteran requested a Board video conference hearing.  As the RO has established a separate Veterans Appeals Co-Locator System (VACOLS) entry for this issue, the Board will not take jurisdiction over it because it is pending RO development.  Thus, the only issue that remains for appellate consideration in the instant appeal, is the initial rating claim for PTSD.

In November 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the evidence currently of record is insufficient to decide this claim and that further evidentiary development is needed before a decision can be reached on the merits.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

VA last examined the Veteran to determine the current severity of his PTSD with sleep disorder in September 2013.  During his Board hearing, the Veteran testified that he felt that his PTSD symptoms, such as panic attacks, anger and social isolation, were getting worse and that he was"[g]oing down, just down a hill and I can't stop myself."  (Transcript (T.) at page (pg.4)).  Consequently, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's PTSD with sleep disorder prior to further appellate review of the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment for the Veteran's PTSD with sleep disorder.   If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.
   
2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records. After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
 
3. After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the severity of the Veteran's PTSD with sleep disorder.  The entire claims file must be made available to and be reviewed by the examiner.  The examiner must elicit from the Veteran a detailed history of the onset and progression of relevant symptoms.  All indicated tests and studies should be performed, and the examiners must review the results of any testing prior to completing the reports.  An explanation for all requested opinions shall be provided.

The examiner must utilize the relevant Disability Benefits Questionnaire, and address the level of social and occupational impairment attributable to the Veteran's PTSD with sleep disorder.  If it is not possible to differentiate between impairment resulting from PTSD with sleep disorder and impairment resulting from any other non-service-connected psychiatric disorder, the examiner should state this in the report.

4. Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




